The opinion of the court was delivered by
THOMPSON, J.
The decision of this case depends •upon the construction to be given to the written contract between the plaintiff and Chamberlain. By this contract the plaintiff leased the farm and personal property to Chamberlain for three years, subject only to plaintiff’s right to sell the premises during that time. Under this lease Chamberlain went into the exclusive possession and occupancy of the farm and personal property, and was in the possession *512thereof at the time the defendant took the oats. This was not a letting upon shares, but was a leasing of the property for an annual rent to be equal in amount to one-half the annual income of the farm, however derived. The plaintiff reserved no right, during the term, in the farm or its products, nor any lien thereon, and, under the lease, he could not demand that the rent should be paid in the specific products of the farm. If the lessee sold the products of the farm and received the money therefor he would only do what he had a right to do under the lease. One-half the income he thus received he would, owe the lessor as rent at the end of the year. The contract was a lease of the land, and the entire title to the crops grown during the term was in Chamberlain. This is a much stronger case for thus holding than Hurd v. Darling, 16 Vt. 377, where the lessee was to deliver to the lessor one-half of all the crops, except those fed to the stock, by way of rent, and in which this court held that, prior to delivery, the lessor had no title to the crops, or any part of them, grown during the term. It is true that in Aiken v. Smith, 21 Vt. 172, the court criticised Hurd sí. Darling' somewhat, but, as the court remarked in Frost, v. Kellogg, 23 Vt. 308, it was not necessary for the decision of that case. In Gray v. Stevens, 28 Vt. 1, the court say that the contract in Hurd v. Darling was susceptible of the construction put upon it. The difference in the cases growing out of the letting of farms arises altogether from the difference in the contracts in the cases and the construction put upon them by the courts, and not from the adoption of different principles by the court in cases practically alike.
The provision in'plaintiff’s lease to Chamberlain,' that the grain raised on the place should be fed out on it, vests no title in the grain in the plaintiff, nor does it afford him any ground for recovery in this action. In Gray v. Stevens, supra, the county court charged the jury that a mere agree-*513xnent by the lessee to feed out the hay and fodder on the place would give the lessor no ground for recovery for the hay as against the lessee or a purchaser from him, and this court said the case was correctly tried below.
The plaintiff having no title to ndr possession of the oats, cannot maintain this action.
This view of the case renders it unnecessaiy to pass upon ¡the other questions raised by the exceptions.

Judgment reversed and cause remanded.